Citation Nr: 1619177	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel







INTRODUCTION

The Veteran had active duty service from October 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a hearing before a Veterans Law Judge in November 2015 for which he failed to appear.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2015).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's currently diagnosed foot conditions either began during or were otherwise caused by his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot condition have not been met.  38 U.S.C.A. § 1110 (2015); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran is claiming service connection for bilateral foot conditions.  Although the Board does not dispute that the Veteran has current diagnoses of bilateral porokeratosis and bilateral calluses, the other elements required for service connection have not been met.  There is no evidence of any foot condition during service.  At all service medical examinations, the Veteran's feet were found to be clinically normal.  Furthermore, he indicated no history of foot problems in his in-service medical history reports.  Additionally, the earliest evidence of treatment in the record is not until 2009, nearly forty years after the Veteran left military service.  The Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Since 2009, the Veteran has been diagnosed with porokeratosis and calluses of both feet, and has received regular palliative podiatry care to treat those conditions.  However, no medical provider has ever attributed his foot conditions to service.  Rather, it appears from his medical records that his podiatry providers have attributed his calluses to improper footwear, and the disproportionate pain caused by his conditions to his alcohol use.  See VA treatment records dated September 4, 2012, and September 10, 2012.  Furthermore, although the Veteran has contended that he is entitled to service connection, the Board notes that the Veteran has failed to point to any event or circumstance of his military service which would have caused his condition.  Given that the Veteran's medical providers have not attributed his foot conditions to service, and the Veteran has not identified any link to service, the Board finds that there is no evidence in support of the Veteran's claim. 

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran's current foot disability had its onset during service or is related to service.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Accordingly, the Board finds that service connection cannot be granted.  There is no evidence of a foot injury during service, nor any evidence suggesting that the Veteran's current diagnoses are related to his military service.  See 38 U.S.C.A. § 5107(b).  Therefore, the Veteran's claim for service connection for a bilateral foot condition must be denied.


VA's Duties to Notify and Assist

A notice letter dated in June 2013 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Board notes that the Veteran has not been provided a VA medical examination in relation to this claim.  However, as explained in this decision, the weight of the evidence shows that there was no in-service injury to the Veteran's feet incurred in the line of duty to which a competent medical opinion could relate the current porokeratosis and calluses.  Consequently, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for bilateral foot conditions, and thus a VA medical examination is not required.  38 U.S.C.A. § 5103A(a)(2) (2014); see also 38 C.F.R. § 3.159(d) (noting that "VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.")  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for a bilateral foot condition is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


